IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00342-CV
 
Rayford W. Addington,
                                                                      Appellant
 v.
 
Bank of America, N.A. and 
Shannon James,
                                                                      Appellees
 
 
 

From the 101st District Court
Dallas County, Texas
Trial Court # 02-05788
 

MEMORANDUM 
Opinion

 
          The
parties have filed an agreed motion to dismiss “the entire case with prejudice.”  We construe this as a request to “vacate the
trial court’s judgment and dismiss the case.” 
See Tex. R. App. P. 43.2(e); Young
Materials Corp. v. Smith, 4 S.W.3d 84, 84-85 (Tex. App.—Waco 1999, no pet.).  The motion is granted.  The judgment of the trial court is vacated,
and the case is dismissed with prejudice. 
Pursuant to the parties’ agreement, costs are taxed against the party
incurring same.  Id. 42.1(d), 43.4.


 
 
PER CURIAM
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Judgment vacated, case dismissed
Opinion delivered and filed May
 4, 2005
[CV06]